DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

     Response to Amendment 
Claims 1–21 are objected to because of the following informalities:  in claim 1, line 7, the limitation “wherein the plurality of data output terminals are classified into” should be deleted.  Examiner’s reasoning is as follows.  In lines 4–5, the limitation “a plurality of data output terminals each configured to output a voltage to be applied to each of the plurality of data lines” suggests that all the plurality of data output terminals apply a voltage to the plurality of data lines.  However, lines 7–8 indicate that the data output terminals are grouped into used terminals electrically connected to the plurality of data lines and unused terminals not electrically connected to the plurality of data lines.  According to the claim limitations, therefore, the unused terminals cannot be considered part of the “plurality of data output terminals” because they do not output a data voltage to the data lines. A similar discrepancy is found in claims 13 and 18.  Claims 2–12, 14–17, and 19–21 are objected to because they depend on claims 1, 13, and 18.  Appropriate correction is required.  For purposes of this Office Action, Examiner will ignore the limitation “wherein the plurality of data output terminals are classified into. . . .”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, US 10,644,695.  

Regarding Claim 13, Wu (Fig. 1) teaches a display device comprising: 
-a display panel (col. 2:57) including a plurality of data lines and a plurality of pixel circuits (e.g., Data voltage applied to pixel circuits in the display; 2:56.  It is inherent that these data voltages are transmitted through data lines); and 
-a data line drive circuit (100) including a plurality of data output terminals (Sout) each configured to output a voltage to be applied to each of the plurality of data lines (2:55–57) and configured to short all the plurality of data output terminals when receiving a power supply off instruction (e.g., Terminals Sout are short-connected when internal voltage source is turned off; 3:22–35.  Power off detection circuit SC2 outputs second signal S2 when internal voltage source is turned off; 4:37–41), 
-used terminals (Sout) electrically connected to the plurality of data lines (e.g., Sout terminals connected to the data lines; 2:55–57) and;
-unused terminals (T1–T3) not electrically connected to the plurality of data lines (e.g., Endpoints T1 to T3 are coupled to Sout terminals, not data lines, as shown in Fig. 1), and at least some of the unused terminals are electrically and directly connected to the ground (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:21).

Regarding Claim 14, Wu (Fig. 1) teaches the display device according to claim 13, wherein all the unused terminals are electrically connected to the ground (e.g., e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:8.  Wu suggests a person of ordinary skill in the art could have designed T1, T2, and T3 to be coupled to either ground or common voltage; 3:9–21, 51–56.  For example, T1–T3 may be coupled to ground).

Regarding Claim 15, Wu teaches the display device according to claim 13, wherein some of the unused terminals are electrically connected to the ground (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:8.  Wu suggests a person of ordinary skill in the art could design T1, T2, and T3 to be coupled to either either ground or common voltage; 3:9–21.  For example, T1 may be coupled to ground and T2–T3 to the common voltage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 4–6, 8–10, and 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhao, US 2008/0192039. 

Regarding Claim 1, Wu (Fig. 1) teaches a display device comprising: 
-a display panel (2:57) including a plurality of data lines, a plurality of pixel circuits (e.g., Data voltage applied to pixel circuits in the display; 2:56.  Data lines must be necessarily present to transmit these data voltages to the pixel circuits); and 
-a data line drive circuit (100) including a plurality of data output terminals (Sout) each configured to output a voltage to be applied to each of the plurality of data lines (2:55–57) and configured to short all the plurality of data output terminals when receiving a power supply off instruction (e.g., Terminals Sout are short-connected when the internal voltage source is turned off; 3:26–35.  Power off detection circuit SC2 outputs second signal S2, which is considered a “power supply off instruction,” when the internal voltage source is turned off; 4:37–41), 
-the plurality of data output terminals (Sout) including used terminals electrically connected to the plurality of data lines (e.g., Sout terminals connected to the data lines; 2:55–57) and 
-unused terminals (T1–T3) not electrically connected to the plurality of data lines (e.g., Endpoints T1 to T3 are coupled to Sout terminals, not data lines, as shown in Fig. 1), and at least some of the unused terminals are electrically and directly connected to either the ground or the common voltage (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:21.  Thus, in an LCD, T1 to T3 would be connected to either ground or the common electrode).

Wu does not teach a common electrode.

However, Zhao (Fig. 1) teaches an LCD panel (2) with a common electrode (221) (para. 0023).  In the combined invention, the display panel of Wu would be an LCD panel comprising a common electrode.  It should be noted that Wu teaches that its source driver may be universally applied to any type of display (1:47–51).  Thus, it would make sense for one with ordinary skill in the art to  combine the teachings of Wu with Zhao. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Wu with the above teachings of Zhao.  Liquid crystal display panels are well-known in the art for being high-quality and very thin and compact while at the same time consuming low power.  Moreover, the common electrode is simply a way to provide common voltage to the display, which helps create an electric field so that the liquid crystal molecules can move (para. 0023). 

Regarding Claim 2, Wu in view of Zhao teaches the display device according to claim 1. 

Wu (Fig. 1) further teaches wherein all the unused terminals are electrically connected to the ground (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:21.  Wu suggests a person of ordinary skill in the art could have designed T1, T2, and T3 to be coupled to a fixed voltage of either ground or common voltage; 3:9–21, 51–56.  For example, T1–T3 may be coupled to ground).

Regarding Claim 4, Wu in view of Zhao teaches the display device according to claim 1. 

Wu (Fig. 1) further teaches wherein some of the unused terminals are electrically connected to the ground, and the remaining unused terminals are electrically connected to the common voltage (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:8.  Wu suggests a person of ordinary skill in the art could have designed T1, T2, and T3 to be coupled to a fixed voltage of either ground or common voltage; 3:9–21, 51–56.  For example, T1 may be coupled to ground while T2–T3 coupled to the common voltage).  Thus, in the combined invention, some of the unused terminals of Wu would be connected to the ground while the remaining unused terminals electrically connected to the common electrode of Zhao.  The claim limitations would therefore be achieved. 

Regarding Claim 5, Wu in view of Zhao teaches the display device according to claim 1. 

Wu (Fig. 1) further teaches wherein all the unused terminals are electrically connected to the common voltage (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:8.  Wu suggests a person of ordinary skill in the art could have designed T1, T2, and T3 to be coupled to a fixed voltage of either ground or common voltage; 3:9–21, 51–56.   For example, T1 to T3 may all be coupled to the common voltage).  In the combined invention. The unused terminals of Wu would be connected to the common electrode of Zhao.  The claim limitations would therefore be achieved. 

Regarding Claim 6, Wu in view of Zhao teaches the display device according to claim 1. 

Wu (Fig. 1) further teaches wherein some of the unused terminals are electrically connected to the ground (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:8.  Wu suggests a person of ordinary skill in the art could have designed T1, T2, and T3 to be coupled to a fixed voltage of either ground or common voltage; 3:9–21,51–56.  For example, T1 may be coupled to ground, while T2–T3 to a common voltage). 

Regarding Claim 8, Wu in view of Zhao teaches the display device according to claim 1. 

Wu (Fig. 1) further teaches wherein some of the unused terminals are electrically connected to the ground, and some of the remaining unused terminals are electrically connected to the common voltage (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:8.  Wu suggests a person of ordinary skill in the art could have designed T1, T2, and T3 to be coupled to either ground or common voltage; 3:9–21, 51–56.  For example, T1 may be coupled to ground, while T2–T3 to the common voltage).  In the combined invention, the remaining unused terminals would be electrically connected to the common electrode of Zhao. The claim limitations would therefore be achieved. 

Regarding Claim 9, Wu in view of Zhao teaches according to claim 1. 

Wu (Fig. 1) further teaches wherein some of the unused terminals are electrically connected to the common voltage (e.g., e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:8.  Wu suggests a person of ordinary skill in the art could have designed T1, T2, and T3 to be coupled to a fixed voltage of either ground or common voltage; 3:9–21, 51–56.  For example, T1 may be coupled to the common voltage while T2–T3 to ground).  In the combined invention, some of the unused terminals of Wu would be connected to the common electrode of Zhao.  The claim limitations would therefore be achieved. 

Regarding Claim 10, Wu in view of Zhao teaches the display device according to claim 1.

Zhao (Fig. 4) further teaches wherein the display panel is a liquid crystal panel (para. 0023).  In the combined invention, the display panel of Wu would be an LCD panel comprising a common electrode.  

The same rationale used to combine Wu with Zhao stated in claim 1 applies here and will not be repeated. 

Regarding Claim 18, Wu (Fig. 1) teaches a display device comprising: 
-a display panel (col. 2:57) including a plurality of data lines, a plurality of pixel circuits (e.g., Data voltage applied to pixel circuits in the display; 2:56.  It is inherent that these data voltages are transmitted through data lines); and 
-a data line drive circuit (100) including a plurality of data output terminals (Sout) each configured to output a voltage to be applied to each of the plurality of data lines and configured to short all the plurality of data output terminals when receiving a power supply off instruction (e.g., Terminals Sout are short-connected when internal voltage source is turned off; 3:22–35.  Power off detection circuit SC2 outputs second signal S2 when the internal voltage source is off; 4:37–41), 
-use terminals (Sout) electrically connected to the plurality of data lines (e.g., Sout terminals connected to the data lines; 2:55–57); and
-unused terminals (T1–T3) not electrically connected to the plurality of data lines (e.g., Endpoints T1 to T3 are coupled to Sout terminals, not data lines, as shown in Fig. 1), and some of the unused terminals are electrically connected to ground, and at least some of the remaining unused terminals are electrically connected to the common electrode (e.g., T1 to T3 are coupled either to ground or a common voltage; 2:59–3:8.  Wu suggests a person of ordinary skill in the art could have designed T1, T2, and T3 to be coupled to a fixed voltage of either ground or common voltage; 3:9–21, 51–56).

Wu does not teach a common electrode.

However, Zhao (Fig. 1) teaches an LCD panel (2) with a common electrode (221) (para. 0023).  In the combined invention, the display panel of Wu would be an LCD panel comprising a common electrode.  It should be noted that Wu teaches that its source driver may be universally applied to any type of display (1:47–51).  Thus, it would make sense for one with ordinary skill in the art to  combine the teachings of Wu with Zhao.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Wu with the above teachings of Zhao.  Liquid crystal display panels are well-known in the art for being high-quality and very thin and compact while at the same time consuming low power.  Moreover, the common electrode is simply a way to provide common voltage to the display, which helps create an electric field so that the liquid crystal molecules can move (para. 0023). 

Regarding Claim 19, Wu in view of Zhao teaches the display device according to claim 18.

Zhao (Fig. 4) further teaches wherein the display panel is a liquid crystal panel (para. 0023).  In the combined invention, the display panel of Wu would be an LCD panel comprising a common electrode.  

The same rationale used to combine Wu with Zhao stated in claim 18 applies here and will not be repeated. 

Claims 11–12 and 20–21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhao, and in further view of Nagasaka, US 2018/0286341. 

Regarding Claim 11, Wu in view of Zhao teaches the display device according to claim 1, but does not teach wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor. 
However, Nagasaka (Fig. 1) teaches wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor (e.g., TFT formed of an oxide semiconductor; para. 0055). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Wu in view of Zhao with the above teachings of Nagasaka.  Nagasaka teaches that oxide semiconductors have a small leakage current when the TFT is off (para. 0055). 

Regarding Claim 12, Wu in view of Zhao teaches the display device according to claim 11.

Nagasaka further teaches wherein the oxide semiconductor is indium gallium zinc oxide (para. 0055).

The same rationale used to combine Wu in view of Zhao with Nagasaka stated in claim 11 applies here and will not be repeated. 


Regarding Claim 20, Wu in view of Zhao teaches the display device according to claim 18, but does not teach wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor.

However, Nagasaka (Fig. 1) teaches wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor (e.g., TFT formed of an oxide semiconductor; para. 0055). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Wu in view of Zhao with the above teachings of Nagasaka.  Nagasaka teaches that oxide semiconductors have a small leakage current when the TFT is off (para. 0055). 

Regarding Claim 21, Wu in view of Nagasaka teaches the display device according to claim 20. 

Nagasaka further teaches wherein the oxide semiconductor is indium gallium zinc oxide (para. 0055).

The same rationale used to combine Wu with Nagasaka stated in claim 20 applies here and will not be repeated. 

Claims 16–17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Nagasaka

Regarding Claim 16, Wu teaches the display device according to claim 13, but does not teach wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor.

However, Nagasaka (Fig. 1) teaches wherein each of the plurality of pixel circuits includes a thin film transistor formed using an oxide semiconductor (e.g., TFT formed of an oxide semiconductor; para. 0055). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Wu with the above teachings of Nagasaka.  Nagasaka teaches that oxide semiconductors have a small leakage current when the TFT is off (para. 0055). 

Regarding Claim 17, Wu in view of Nagasaka teaches the display device according to claim 16.

Nagasaka further teaches wherein the oxide semiconductor is indium gallium zinc oxide (para. 0055).

The same rationale used to combine Wu in view of Nagasaka stated in claim 16 applies here and will not be repeated. 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhao, and in further view of Kaneko, US 2015/0049071.

Regarding Claim 3, Wu in view of Zhao teaches the display device according to claim 2, but does not teach further comprising: 
a circuit configured to set a potential of the common electrode to a ground level when receiving the power supply off instruction.

However, Kaneko (Figs. 2, 4) teaches an off-sequence control circuit that changes a common voltage to a ground voltage (e.g., When an off sequence control signal OFS is applied, a ground level VCom is applied to the common electrode through display control circuit 20 and common electrode drive circuit 50; para. 0053.  Previous to the OFS signal being applied, VCom was negative; par. 0051).  In the combined invention, the off-sequence control circuit of Kaneko would apply a ground level VCom to the common electrode of Zhao.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Wu in view of Zhao with the above features of Kaneko.  Kaneko teaches that this helps eliminate afterimage effects and flicker (para. 0005). 

Regarding Claim 7, Wu in view of Zhao teaches the display device according to claim 6, but does not teach further comprising: 
a circuit configured to set a potential of the common electrode to the ground level when receiving the power supply off instruction.

However, Kaneko (Figs. 2, 4) teaches an off-sequence control circuit that changes a common voltage to a ground voltage (e.g., When an off sequence control signal OFS is applied, a ground level VCom is applied to the common electrode through display control circuit 20 and common electrode drive circuit 50; para. 0053.  Previous to the OFS signal being applied, VCom was negative; par. 0051).  In the combined invention, the off-sequence control circuit of Kaneko would apply a ground level VCom to the common electrode of Zhao.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Wu in view of Zhao with the above features of Kaneko.  Kaneko teaches that this helps eliminate afterimage effects and flicker (para. 0005). 

Response to Arguments
Applicant’s arguments with respect to claims 1–21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Applicant contends that Hong does not teach the limitation of claim 1, lines 10–11, “at least some of the unused terminals are electrically and directly connected to either the ground or the common electrode” (Arg. 8–9).   However, as stated above, Wu teaches this limitation.  Specifically, Wu teaches that terminals T1–T3 of Figure 1 may be connected to ground or a common voltage (2:59–3:21).  In the combined invention, the common voltage would be supplied by the common electrode of Zhao.  Because Wu does not teach or suggest that there are any intervening circuits between end points T1–T3 and the ground or common voltage, a direct connection must necessarily be present.  The claim limitations are therefore achieved by Wu.  For these reasons, Examiner respectfully disagrees with Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 30, 2022